DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/26/2022.
Claims 1-13 and 21-26 are pending. Claims 14-20 are cancelled. Claims 1, 7 and 21 are currently amended. Claims 1, 7 and 21 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/26/2022, with respect to Claim Objections and 112 Rejections (partially), as indicated in line numbers 2-3 of the office action mailed 5/26/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants' arguments and amendments, filed 8/26/2022, with respect to independent claims 1, 7 and 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Kim, specifically an interpretation of the claimed “first step” as collectively being elements 132a and 133a, and the claimed “second step” as collectively being elements 132b and 133b, as noted below in the rejections of independent claims 1, 7 and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the first end” in lines 4-5 of the claim, however two “first end” elements were previously introduced, specifically “a first end” associated with the first step and “a first end” associated with the second step, and thus it is unclear which specific “first end” element is being referenced in the limitation in lines 4-5 of the claim. 
For the purposes of prosecution, the claimed “the first end” in lines 4-5 of the claim will be interpreted as being associated with the second step of the MSI.
Note the dependent claims 22-26 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kim et al. (US 2017/0133309 A1, hereinafter “Kim”).
Regarding independent claim 1, Figures 46B-46C, 47B-47C and 53 of Kim, specifically the configuration of interconnection 130 shown in Figures 46B-46C and 47B-47C of Kim which can be implemented in overarching structure shown in Figure 53 of Kim, disclose a multi-step conductive interconnect (MSI) (i.e., interconnection structure connected between terminals 143 and 170 as shown in Figure 53 including interconnection 130, the interconnection structure between 130 and 170, and terminals 143 and 170), comprising:
a first step 132a/133a (collectively 132a “second pads” and 133a “first vias”- ¶0111) of the MSI comprising a first end (i.e., the bottom end of 132a) and a second end (i.e., the top end of 133a) opposite the first end, wherein the first end is coupled to a first build-up interconnect structure (i.e., collectively the elements below and connected to 132a/133a, including elements 140 and 145; see Fig. 53), the first step 132a/133a comprising a first height (Ha) (i.e., the collective heights of 132a and 133a) defined by a distance between the first end of the first step 132a/133a and the second end of the first step 132a/133a and the first step 132a133a further comprising a first diameter (Da) (i.e., the diameter of 133a) perpendicular to the first height Ha; and
a second step 132b/133b (collectively 132b “pads” and 133b “second vias”- ¶0120) of the MSI comprising a first end (i.e., the bottom end of 132b) and a second end (i.e., the top end of 133b) opposite the first end of the second step 132b/133b, wherein the first end of the second step 132b/133b contacts the second end of the first step 132a/133a and the second end of the second step 132b/133b contacts a second build-up interconnect structure (i.e., collectively the elements above and connected to 133c, including elements 112b, 112c, 113a, 113b, 115a, 115b and/or 132c, 132d and 133c; see Fig. 53), the second step 132b/133b comprising a second height (Hb) (i.e., the collective heights of 132b and 133b) defined by a distance between the first end of the second step 132b/133b and the second end of the second step 132b/133b and the second step 132b/133b further comprising a second diameter (Db) (i.e., the diameter of 133b) perpendicular to the second height Hb;
wherein the MSI is formed without a pad disposed between the first step 132a/133a of the MSI and the second step 132b/133b of the MSI, since the first step 132a/133a and the second step 132b/133b include pad elements and thereby no pad is disposed in between the first and second steps;
wherein the MSI comprises a height (H) that is a sum of the first step height Ha and the second step height Hb, and the MSI comprises a height: width aspect ratio (H: Da); and
wherein a sidewall of the first step 132a/133a comprises as offset (O) with respect to a sidewall of the second step 132b/133b at an interface between the second surface of the first step 132a/133a and the first surface of the second step 132b/133b, such that the offset forms a disjointed sidewall profile.
Kim does not expressly disclose wherein the height: width aspect ratio (H: Da) of the MSI is greater than or equal to 1.5:1 and wherein the offset O is in a range of 0.1µm-20 µm.
However, it would have been obvious to form the height: width aspect ratio (H: Da) of the MSI and the offset O within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 2, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein the first diameter Da comprises a distance and spacing between the MSI and a proximately adjacent MSI is at a distance to form a pitch.
Kim does not expressly disclose wherein the distance of the first diameter Da is in a range of 25-100 µm and the spacing between the MSI and the proximately adjacent MSI at the distance of 25-100 µm to form the pitch between MSI of 50-400µm.
However, it would have been obvious to form the distance of the first diameter Da, the spacing between the MSI and the proximately adjacent MSI at the distance and the pitch between MSI within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising at least one more step 132c/133c (collectively 132c “third pads” and 133c “third vias”- ¶0179) formed over and coupled to the second end of the second step 132b/133b.
Regarding claim 4, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein a grain of a conductive material of the first step 132a/133a is mismatched with a grain of a conductive material of the second step 132b/133b, since steps 132a/133a and 132b/133b can be formed of different materials (¶¶0127-0128) which would inherently result in mismatched grains between the conductive materials of steps 132a/133a and 132b/133b.
Regarding claim 5, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising:
a first redistribution layer (RDL) (i.e., collectively terminals 145) in the first build-up interconnect structure comprising a first pitch (i.e., the pitch between terminals 145); and
a second RDL (i.e., collectively pads 132c) in the second build-up interconnect structure comprising a second pitch (i.e., the pitch between pads 132c) that is less than the first pitch based on what is shown in the figures.
Kim does not expressly disclose wherein the second pitch is at least 10 µm less than the first pitch.
However, it would have been obvious to form the second pitch within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 6, Kim does not expressly disclose wherein the height H of the MSI is in a range of 50-300 µm; and the diameter Da is in a range of 25-100 µm.
However, it would have been obvious to form the height H of the MSI and the diameter Da within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding independent claim 7, Figures 46B-46C, 47B-47C and 53 of Kim, specifically the configuration of interconnection 130 shown in Figures 46B-46C and 47B-47C of Kim which can be implemented in overarching structure shown in Figure 53 of Kim, disclose a multi-step conductive interconnect (MSI) (i.e., interconnection structure connected between terminals 143 and 170 as shown in Figure 53 including interconnection 130, the interconnection structure between 130 and 170, and terminals 143 and 170), comprising:
a first step 132a/133a (collectively 132a “second pads” and 133a “first vias”- ¶0111) of the MSI comprising a first end (i.e., the bottom end of 132a) and a second end (i.e., the top end of 133a) opposite the first end, a first height (Ha) (i.e., the collective heights of 132a and 133a) and a first diameter (Da) (i.e., the diameter of 133a); and
a second step 132b/133b (collectively 132b “pads” and 133b “second vias”- ¶0120) of the MSI comprising a first end (i.e., the bottom end of 132b) and a second end (i.e., the top end of 133b) opposite the first end of the second step 132b/133b, wherein the first end of the second step 132b/133b contacts the second end of the first step 132b/133a, the second step 133b comprising a second height (Hb) (i.e., the collective heights of 132b and 133b) and a second diameter (Db) (i.e., the diameter of 133b);
wherein the MSI is formed without a pad disposed between the first step 132a/133a of the MSI and the second step 132b/133b of the MSI, since the first step 132a/133a and the second step 132b/133b include pad elements and thereby no pad is disposed in between the first and second steps;
wherein the MSI comprises a height (H) and a height: width aspect ratio (H: Da); and
wherein a sidewall of the first step 132a/133a comprises an offset (O) with respect to a sidewall of the second step 132b/133b to form a disjointed sidewall profile.
Kim does not expressly disclose wherein the height: width aspect ratio (H: Da) of the MSI is greater than or equal to 1.5:1 and wherein the offset O is in a range of 0.1µm-20 µm.
However, it would have been obvious to form the height: width aspect ratio (H: Da) of the MSI and the offset O within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 8, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein the first diameter Da comprises a distance and spacing between the MSI and a proximately adjacent MSI is at a distance to form a pitch.
Kim does not expressly disclose wherein the distance of the first diameter Da is in a range of 25-200 µm and the spacing between the MSI and the proximately adjacent MSI at the distance of 25-200 µm to form the pitch between MSI of 50-400µm.
However, it would have been obvious to form the distance of the first diameter Da, the spacing between the MSI and the proximately adjacent MSI at the distance and the pitch between MSI within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising at least one more step 132c/133c (collectively 132c “third pads” and 133c “third vias”- ¶0179) formed over and coupled to the second end of the second step 132b/133b.
Regarding claim 10, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein a grain of a conductive material of the first step 132a/133a is mismatched with a grain of a conductive material of the second step 132b/133b, since steps 132a/133a and 132b/133b can be formed of different materials (¶¶0127-0128) which would inherently result in mismatched grains between the conductive materials of steps 132a/133a and 132b/133b.
Regarding claim 11, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising:
a first redistribution layer (RDL) (i.e., collectively terminals 145) comprising a first pitch (i.e., the pitch between terminals 145) and coupled to the first step 132a/133a; and
a second RDL (i.e., collectively pads 132c) comprising second pitch (i.e., the pitch between pads 132c) that is less than the first pitch based on what is shown in the figures, the second RDL being coupled with the second step 132b/133b.
Kim does not expressly disclose wherein the second pitch is at least 10 µm less than the first pitch.
However, it would have been obvious to form the second pitch within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 12, Kim does not expressly disclose wherein the height H of the MSI is in a range of 50-300 µm; and the diameter Da is in a range of 25-100 µm.
However, it would have been obvious to form the height H of the MSI and the diameter Da within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 13, Kim does not expressly disclose wherein the diameter Db of the second step is less than or equal to half the diameter Da (equivalent to 0.5Da) of the first step. 
However, it would have been obvious to form the diameter Db of the second step within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding independent claim 21, Figures 46B-46C, 47B-47C and 53 of Kim, specifically the configuration of interconnection 130 shown in Figures 46B-46C and 47B-47C of Kim which can be implemented in overarching structure shown in Figure 53 of Kim, disclose a multi-step conductive interconnect (MSI) (i.e., interconnection structure connected between terminals 143 and 170 as shown in Figure 53 including interconnection 130, the interconnection structure between 130 and 170, and terminals 143 and 170), comprising:
a first step 132a/133a (collectively 132a “second pads” and 133a “first vias”- ¶0111) of the MSI comprising a first end (i.e., the bottom end of 132a) and a second end (i.e., the top end of 133a) opposite the first end, a first height (Ha) (i.e., the collective heights of 132a and 133a) and a first diameter (Da) (i.e., the diameter of 133a); and
a second step 132b/133b (collectively 132b “pads” and 133b “second vias”- ¶0120) of the MSI comprising a first end (i.e., the bottom end of 132b) and a second end (i.e., the top end of 133b) opposite the first end, wherein the first end of the second step 132b/133b contacts the second end of the first step 132a/133a, the second step 132b/133b comprising a second height (Hb) (i.e., the collective heights of 132b and 133b) and a second diameter (Db) (i.e., the diameter of 133b); 
wherein the MSI is formed without a pad disposed between the first step 132a/133a of the MSI and the second step 132b/133b of the MSI, since the first step 132a/133a and the second step 132b/133b include pad elements and thereby no pad is disposed in between the first and second steps; and
wherein a sidewall of the first step 132a/133a comprises an offset (O) with respect to a sidewall of the second step 132b/133b to form a disjointed sidewall profile.
Kim does not expressly disclose wherein the offset O is in a range of 0.1µm-20 µm.
However, it would have been obvious to form the offset O within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 22, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein the first diameter Da comprises a distance and spacing between the MSI and a proximately adjacent MSI is at a distance to form a pitch.
Kim does not expressly disclose wherein the distance of the first diameter Da is in a range of 25-200 µm and the spacing between the MSI and the proximately adjacent MSI at the distance of 25-200 µm to form the pitch between MSI of 50-400µm.
However, it would have been obvious to form the distance of the first diameter Da, the spacing between the MSI and the proximately adjacent MSI at the distance and the pitch between MSI within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 23, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising at least one more step 132c/133c (collectively 132c “third pads” and 133c “third vias”- ¶0179) formed over and coupled to the second end of the second step 132b/133b.
Regarding claim 24, Figures 46B-46C, 47B-47C and 53 of Kim disclose wherein a grain of a conductive material of the first step 132a/133a is mismatched with a grain of a conductive material of the second step 132b/133b, since steps 132a/133a and 132b/133b can be formed of different materials (¶¶0127-0128) which would inherently result in mismatched grains between the conductive materials of steps 132a/133a and 132b/133b.
Regarding claim 25, Figures 46B-46C, 47B-47C and 53 of Kim disclose the MSI further comprising:
a first redistribution layer (RDL) (i.e., collectively terminals 145) comprising a first pitch (i.e., the pitch between terminals 145) and coupled to the first step 132a/133a; and
a second RDL (i.e., collectively pads 132c) comprising second pitch (i.e., the pitch between pads 132c) that is less than the first pitch based on what is shown in the figures, the second RDL being coupled with the second step 132b/133b.
Kim does not expressly disclose wherein the second pitch is at least 10 µm less than the first pitch.
However, it would have been obvious to form the second pitch within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 26, Kim does not expressly disclose wherein the height H of the MSI is in a range of 50-300 µm; and the diameter Da is in a range of 25-100 µm.
However, it would have been obvious to form the height H of the MSI and the diameter Da within the claimed ranges, respectively, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895